Citation Nr: 1627523	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  11-26 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is the adult child of the Veteran who served on active duty from May 23, 1951 until the date of his death, January [redacted], 1976.    

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans' Affairs (VA).  The case is now under the jurisdiction of the Atlanta RO.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The appellant was scheduled for Board hearing at the St. Petersburg RO on May 6, 2015.  However, he did not report for the hearing.  In a subsequent September 2015 letter, the appellant indicated that due to extreme financial hardship and homelessness, he had been forced to relocate to Thomasville, Georgia and thus, had been unable to report to the May 2015 hearing in Florida.  

Also, his representative has indicated that he had previously attempted to contact VA to request that the hearing be moved to a more convenient location but had not received a response, possibly because he had moved.  

Both the Veteran and the representative have requested that the appellant be afforded another opportunity to attend a hearing.  

Given the difficult situation the appellant has experienced, the Board will remand this case to afford him another opportunity for a hearing.  Prior to scheduling the hearing, the AOJ should contact the appellant to determine the most convenient, available location for holding the requested hearing.  

Accordingly, the case is REMANDED for the following action:

The AOJ should contact the appellant to determine the most convenient, available location for holding his requested Board hearing (e.g. Atlanta, St. Petersburg or another available location).  The appellant should then be scheduled for a hearing before a VLJ at that location (or in the alternative, a videoconference hearing, if he so desires).  The case should then be processed in accordance with standard appellate practices.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




